 AEROSPACE CORP. 561The Aerospace Corporation and International Union, United Automobile, Aerospace & Agricultural Implement Workers of America, UAW, Peti-tioner. Case 31ŒRCŒ7654 June 30, 2000DECISION ON REVIEW AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On September 1, 1998, the Regional Director for Re-gion 31 issued a Decision and Direction of Election (relevant portions of which are attached as an appendix) finding appropriate the petitioned-for unit of mainte-nance employees in the facilities services section of the employer™s facility department in El Segundo, California.  Thereafter, in accordance with Section 102.67 of the Board™sRules and Regulations, the Employer filed a timely request for review of the Regional Director™s de-cision.  The Employer contended, inter alia, that Board precedent mandates facility wide units in the research and development industry.  By Order dated September 30, 1998, the Board granted the request for review.1 The Board has delegated its authority in this proceed-ing to a three-member panel. Having considered the entire record in this proceeding, including the Petitioner™s brief on review, we affirm the Regional Director™s unit determination. The facts are set forth in detail in the appendix.  Briefly, the Employer operates a research and develop-ment (R&D) facility in El Segundo, California, in sup-port of national space programs.  The Employer™s two main customers are the United States Air Force and the National Reconnaissance Office.  The Employer employs a total of 2500 employees at its El Segundo facility.  The Petitioner seeks to represent a unit of 41 maintenance employees in the facilities services section (FSS) of the Employer™s facility department.  The Employer contends that the only appropriate unit is a facility wide unit con-sisting of 165 shop and service, technical support, and office support (plant clerical) employees.  In support of its contention the Employer argues that the Board has created a per se rule that only facility wide units are ap-propriate in the R&D industry.2  We find no merit in this contention. In the research and development industry, the Board has considered the nature of the businessŠi.e., testingŠto be a significant but not determinative factor in analyz-ing unit appropriateness.  For example, in Dynalectron Corp., 231 NLRB 1147 (1977), the most recent case in which the Board considered an issue of unit composition in the R&D industry, the employer tested railroad and mass transit rail vehicles.  The petitioner sought a plant-wide unit of production and maintenance employees.  The employer did not engage in any production in the traditional sense.  Rather, as the Board observed, the ﬁtest activities which are among the major duties of all employees . . . constitute the production process itself.ﬂ  231 NLRB at 1147 (footnote omitted).  The only ques-tion before the Board was whether technical employees must be included in the plantwide production and main-tenance unit.  In assessing this question, the Board con-sidered the nature of the Employer™s business, but also relied on other factors as set forth in Sheffield Corp., 134 NLRB 1101 (1961).  The Board found that the technical employees not only worked alongside production and maintenance employees, but also performed closely in-terrelated tasks, and in some cases the same tasks, often under common supervision.  Thus, ﬁon the facts of (that) case,ﬂ3 the Board, applying a community-of-interest test and not a per se rule, included the technical employees in the production and maintenance unit.                                                                                                                      1 In its Order Granting Review, the Board directed that the Regional Director™s order be amended to permit the two clericals in the facilities services section to vote under challenge.  Their eligibility is not before us in this proceeding. 2 Although there are 2500 employees at the facility, there are various exclusions which the Employer does not contest.  Thus, a facility wide unit covers 165 employees. The Board used a similar analysis in Airesearch Mfg. Co. of Arizona, 137 NLRB 632 (1962).  There, the em-ployer developed and manufactured units and systems for use in the aircraft and space industries.  The Board held that technical employees were properly included in the production and maintenance unit sought by the union.  The Board reasoned that where development is a key feature of the employer™s business, the employees en-gaged in testing are not by reason of their duties and functions such a distinct and homogeneous group as would justify constituting a separate appropriate unit.  Further, the Board, citing Sheffield, supra, found that testing was an integral part of the employer™s production; that many of the laboratory employees had the same ba-sic skills as those possessed by production and mainte-nance employees, and some performed fabrication, main-tenance, and assembly work; that there was regular con-tact and job transfers between laboratory employees and the production and maintenance employees; and that there were similar terms and conditions of employment.  For all these reasons the Board directed the inclusion of technical employees in the production and maintenance unit.  Thus, the Board, while giving weight to the nature of the employer™s business, again used a community-of-interest, rather than a per se test.  Also supporting the use of the traditional community-of-interest test is Monsanto Research Corp., 185 NLRB 137 (1970), in which the Board applied the community-of-interest test in finding appropriate the petitioned-for unit of machine shop em-ployees employed at the employer™s laboratory, which primarily performed R&D work. Neither Tracerlab, 158 NLRB 667 (1966), nor Boeing Co., 144 NLRB 1110 (1963), also relied on by the Em- 3 231 NLRB at 1148. 331 NLRB No. 74  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562ployer, involved the issue of whether 
only
 a wall-to-wall unit was appropriate in the R&D industry.  In 
Tracerlab
, the employer was engaged in the development and manu-
facture of instrumentation and in providing services re-
lated to nuclear radiation monitoring.  The union sought 
to represent a unit of production, maintenance, and tech-
nical employees.  The issue was whether certain other 

technical employees found in other departments should 
be included in the petitioned-for unit, inasmuch as it al-
ready included some of the employer™s technical em-
ployees.  The Board found, on 
the facts of that case, that 
they should be included.  The Board did not hold that 

production and maintenance units must always include 
technical employees.  
Boeing Co.
, supra, involved the 
issue of craft severance of electronic technicians at an 
employer that was engaged in both production and test-
ing of missiles and rockets.  The petition for severance 
was denied. 
In sum, we do not agree with the Employer that the 
Board has formulated a special, per se rule that governs 
unit determinations in the R&D industry.  In each of the 

relevant cases, the union sought a broad production and 
maintenance (and sometimes technical) unit, and the 
question before the Board was whether other employees, 
including some technicals, did similar work under similar 
terms and conditions of employment, and thus also 
should be included. 
Here, the Petitioner seeks a narrow maintenance unit.  
It is Board policy to find separate maintenance depart-

ment units appropriate when petitioned for in the absence 

of a more comprehensive bargaining history, where the 
factors of the case demonstrat
e that the maintenance em-
ployees have the requisite separate community of inter-
est.  American Cyanamid Co.
, 131 NLRB 909 (1961).  
We find that the record suppo
rts the Regional Director™s 
finding that, under a traditional community-of-interest 
analysis, the petitioned-for maintenance employees con-
stitute a clearly identifiable, functionally distinct group 
and therefore constitute 
an appropriate unit.  
Ore-Ida 
Foods
, 313 NLRB 1016 (1994), enfd. 66 F.3d 328 (7th 
Cir. 1995). 
ORDER The Regional Director™s Decision and Direction of 
Election is affirmed.  This proceeding is remanded to the 

Regional Director for fu
rther appropriate action. 
APPENDIX 
DECISION AND DIRECTION OF ELECTION 
. . . .  5. The following employees of the Employer constitute a 
unit appropriate for the purpose of
 collective bargaining within 
the meaning of Section 9(b) of the Act:  
 INCLUDED:
 Full-time and regular 
part-time electricians, 
maintenance mechanics, auto mechanics, painters, plumbers, 
carpenters, dispatchers, drivers, driver/movers, heating, venti-
lation and air-conditioning 
technicians, maintenance 
coordinators, maintenance coordinators-landscape and 
maintenance craft specialists employed by the Employer in its 
Facilities Services Section at its location at 2350 East El 
Segundo Boulevard, El Segundo, Ca
lifornia. 
 EXCLUDED: All other employees, including office clerical, 
professional employees, security console operators, classified 
destruction coordinators, guards and supervisors as defined in 
the Act. 
 The Employer is a California 
nonprofit corporation with a 
principal place of business loca
ted in El Segundo, California, 
where it is chartered by the Federal Government to operate a 
federally funded research and 
development center where it 
performs general systems engineer
ing and integration services 
for military space-related programs and other programs essen-

tial to national security.  The 
Employer annually purchases and 
receives in California goods and services valued in excess of 
$50,000 directly from businesses located outside the State of 
California.  Accordingly, the Employer meets both the statutory 
and the Board™s discretionary standards for asserting jurisdic-
tion over nonretail enterprises as well as over enterprises exert-
ing a substantial impact
 on national defense.  
Woods Hole Oceanographic Institution, 143 NLRB 568 (1963); 
Siemons Mailing Service
, 122 NLRB 81 (1959). 
II.  PROPOSED EMPLOYER UNITS 
The Employer contends a facil
ity wide unit comprised of all 
nonexempt, salaried employees 
employed under the employer 
groupings of office support, te
chnical support, and shop and service constitute an appropriate unit.  The Employer contends 

these employees comprise a functionally integrated group of 
employees which are all part of the process of providing the 
Employer™s product, in this case
, research, systems engineering, 
and testing.  Within the designati
ons of office support, technical 
support, and shop and service are employees from various de-
partments and divisions within
 The Aerospace Corporation including general services and technology operations.  The 
Employer contends that the fo
llowing classifications of em-
ployees constitute an appropriate unit: laboratory technicians, 
research assistants-senior, resear
ch assistants, mechanical shops specialists, experimental machin
ists, input/output user service 
coordinators, library t
echnicians I, II, and III, library coordina-
tors, buyer/planner assistants, 
property disposal coordinators, 
metrology coordinators, metrology specialists, ship-
ping/receiving coordinators, office
 assistants, clerks-senior, 
security clerks-senior, netw
ork cabling technicians, quality 
assurance inspectors, alarm system specialists, telecommunica-

tion specialists, engineering assi
stants, engineering assistants-
senior, industrial illustrators-senior, photo laboratory techni-
cians, photographers, production control coordinators-senior, 
database coordinators, database 
coordinators-senior, technical 
research assistants, audio-visual service technicians, audio-

visual specialists, technical coordinators, computer operators, 
computer operators-senior, computer operators-in-charge, com-
puter operator specialists, data communications technicians, 
data technicians-senior, data te
chnicians, data technicians spe-
cialists, data technicians specialis
ts-senior, computer interactive 
systems coordinators-senior, locksmiths, master locksmiths, 
stockkeepers, stockkeepers-senior, shipping-receiving clerks, 
and shipping-receiving clerks-senior, in addition to the classifi-
cations proposed by the Petitione
r.  The facility wide unit pro-
 AEROSPACE CORP. 563posed by the Employer is appr
oximately 165 empl
oyees.  Al-
ternatively, the Employer proposes
 a unit that is less than facil-ity wide, but beyond the facility
 services section, and would include the classifications liste
d above who are in the ware-
house, stores, shipping and receiv
ing, machine shop, technical 
support services, engineering and technology, lock and key, 
measurement and quality assura
nces, electronic support ser-vices, audio/visual, photography, records retention, and prop-
erty administration.  It conte
nds the petitioned-for unit is an 
inappropriate unit. 
III.  BACKGROUND 
The Aerospace Corporation is engaged in the business of 
providing objective engineering a
nd scientific services in sup-

port of national space programs.  Its employees perform, inter 
alia, programming work in support of launches, readiness re-
views, and field experiments.
  They conduct tests on space 
components and provide advice to Aerospace customers on the 

test results.  Its two main cu
stomers are the United States Air 
Force and the National Reconnaissance Office.  There are ap-
proximately 2500 employees at 
the El Segundo facility which is 
made up of a number of rented and leased buildings and adja-
cent Air Force buildings. 
The Aerospace Corporation has both nonexempt and exempt 
employees (exempt from Californi
a Federal wage and overtime laws).  The exempt employees are not at issue in this matter.  
Both the Petitioner and Employer
 want only nonexempt, sala-
ried employees in the unit (with the Employer seeking a larger 
number included than the Petitio
ner).  The nonexempt employ-
ees are salaried but are nonethel
ess eligible for overtime.  
Though the nonexempt employees are not paid hourly, a base 
hourly rate is calculated for each employee for overtime pur-
poses.  All nonexempt employees ar
e subject to the same salary 
scale which includes a range of salaries and grades for each 
classification.  All nonexempt em
ployees have the same bene-
fits and are subject to the same personnel policies and proce-
dures (as to a great extent are the exempt employees).  Labor 
relations for exempt and nonexempt employees is 
centralized in the human resources department.  Nonexempt employees are all 

subject to the same progressive 
discipline system.  Grievances 
are processed in the same fashion for all nonexempt employees.  
All employees have access to the same cafeteria and dining 
facilities, libraries, restrooms, and stores. 
The Aerospace Corporation is made up of a number of op-
erations.  Speaking generally, under each operation is a divi-
sion, under the divisions are dire
ctorates, under the directorates are departments, and under the de
partments are sections.  Each 
operation, division, directorate, department, and section has 
someone at the upper echelon akin to a director or supervisor.  
The five main departments or di
visions involved in the present 
matter are the facilities department, general services depart-
ment, publications department, 
and technology operations and 
as noted, the Petitioner seeks a unit composed only of employ-
ees in the facility services section of the facilities department.  
The facilities department is pa
rt of the administrative opera-
tions division which reports to 
the chief financial officer, treas-
urer, and senior vice president of administration.  Other de-
partments under the administrative operations division are gen-
eral services, and the publication department.  Other divisions 

which report to the chief financial officer are the finance divi-
sion, contract manage
ment division, security and safety, and 
corporate information resources division.  Each of the divisions 
has a department or directorate 
below it.  Other sections under the facilities department are el
ectronic support se
rvices, meas-urement and quality assurance, 
and facilities engineering and 
planning.  The manager of facilities services reports to the head 

of the faciliti
es department. 
The facilities services section is organized differently than 
other departments or services at
 The Aerospace Corporation in 
that there are five ﬁzonesﬂ within the section.  Zones are usually 
comprised of several buildings at the El Segundo facility, in-
cluding both The Aerospace Corporation and Air Force build-
ings.  Within each of these zones, there are tradespersons as-
signed. For example (personnel numbers permitting), a me-
chanic, plumber, electrician, car
penter, and painter will be as-
signed to zone 1, a similar group to zone 2, and so on.  There 
are situations, however, where a zone may be without one of 
these tradespersons or an employee of an outside contractor in 
the classification may be brought in.  There are differences 
among the zones.  For example, 
zone 1 has no labs; zone 5 has much of the vehicle maintenance.  For each zone there is a zone 

supervisor.  Under the zone supe
rvisor is a maintenance coor-
dinator.  The coordinators report to the supervisors and the 
supervisors report to the facilities services section manager. 
IV.  POSITIONS IN PETITIONED FOR-UNIT 
The Petitioner contends that a 
unit composed of facility ser-
vice section employees (essentia
lly a maintenance unit) consti-
tutes an appropriate unit for bargaining.  This section is one of 
four within the facilities depar
tment.  The Petitioner contends 
that the positions described below should be included in the 
unit: The electricians
 maintain all facets of electrical distribution, 
application, and repair.  They en
sure safe use, installation and 
operation of all electrical systems, machinery and emergency 
generators.  They install, test
, troubleshoot, and maintain light-
ing systems, electrical systems,
 and equipment.  They modify 
and upgrade existing electrical ci
rcuits and perform some elec-
trical work on heating, ventil
ation, and air-conditioning sys-
tems.  The electricians also supply outlets including outlets 
hanging from the ceiling or wall (drops) to the laboratories.  
Drops are sometimes not changed for years.  Electricians will 
change or move outlets upon request.  They do not hook up the 
experiments to the electrical s
upply but they supply the power 
source to the laboratories.  They may also repair wiring on 

machines and equipment.  Their skills are acquired through 
specialized training or formal apprenticeship.  Testimony at the 
hearing indicated that electricia
ns have been advised to ﬁkeep 
their hands offﬂ the scientific equipment.  Electricians may also 

be called on to repair machine 
shop equipment, often with as-
sistance of a facility services section mechanic.  Electricians 
have little contact with the m
achine shop employees other than 
to ask what needs to be repaired. 
The maintenance mechanics maintain and repair mechani-
cal equipment.  They perform preventive maintenance on 

equipment including machine s
hop equipment and air compres-
sors.  They respond to safety an
d/or hazardous situations need-
ing repair.  They assist other skilled trades people with electri-
cal, mechanical, ai
r-conditioning, plumbing, and carpentry 
repairs and/or installations.  
They perform preventive mainte-
nance to building equipment and machinery.  At the hearing a 
maintenance mechanic testified 
he has never aided the labora-
tory mechanics in performance of their job. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564The auto mechanics
 maintain and repair The Aerospace 
Corporation vehicles, including trucks, vans, and cars. They 
perform state-mandated biannual 
smog checks.  They perform 
complete engine jobs. They en
sure vehicle safety, fuel and 
clean vehicles, and sche
dule vehicle servicing. 
The painters 
maintain a professional looking work environ-ment for the Employer.  They perform routine and preventative 
maintenance on equipment to prevent rust and decay.  They 
paint and refinish walls, woodw
ork, fixtures, and equipment 
within The Aerospace Corporation facilities.  They also paint 
stripes in parking lots and color code parking spaces. 
The plumbers
 install, repair and ma
intain plumbing systems 
for heating, cooling, 
water, and drainage sy
stems.  They install 
and modify process piping for buildings and equipment.  They 
install, connect, and disconnect pl
umbing.  They ensure that the 
building plumbing systems operate
 properly and in sanitary 
condition.  In addition, they perform preventive maintenance on 
air, water, steam, gas, and dr
ainage systems.  Much like the 
electricians supply the electrical power to the laboratories, the 

plumber will ﬁstubﬂ out pipes for the laboratory.  Their work 
generally ends at the point in the laboratory where the labora-

tory technician or research assistant attaches the equipment 
necessary for the experiments.  Their skills are acquired 
through specialized training or a formal apprenticeship.  
Plumbers do not work on lasers, vacuum chambers
, or vacuum pumps.  They will supply gas and wa
ter lines to the laboratories 
on request.  Plumbers do not work on the laboratory equipment. 
The carpenters
 provide a variety of carpentry services in-
volving repair, modification, installation and maintenance of 
structural woodwork, fixtures, and equipment in an assigned 
maintenance zone.  They perform installations in carpentry 
fields such as fencing, doors,
 floor coverings, ceilings, and 
windows.  They make crates to
 transport bulky equipment.  
They require specialized traini
ng or a formal apprenticeship. 
The dispatchers
 receive and input into computers data for 
repair and modification reques
ts and dispatch personnel as 
required.  They issue company 
vehicles and maintain related 
records.  They receive and process work orders for maintenance 

service, move requests, deliveries, and installations.  They act 
as central communicator for va
rious maintenance personnel.  

The dispatchers receive work requests from any or all Aero-
space Corporation employees.  Those requests are relayed to 
the supervisors in the facility services section zones who then 
assign the task or give the task
s to the maintenance coordinator 
to assign.  One dispatcher works more with fleet vehicles; the 

other works more with the maintenance employees. 
The driver
 drives the Employer™s interfacility and airport 
shuttle vehicles.  He transports employees and visitors through-
out The Aerospace Corporation complex and transports person-
nel to and from Los Angeles Airport.  He acts as backup to the 
intercompany outside contractor shuttle driver.  He also fuels 
the fleet vehicles. 
The driver/movers
 provide support services for The Aero-
space Corporation and its customers.  They drive trucks and 
other vehicles necessary in moving personnel, equipment, and 
furniture throughout the facilities.
  They also pick up and de-
liver various items and equipmen
t to on-site/off-site locations 
and chauffeur civilian and military VIPs as directed.  The 

driver/movers in facility servic
es section are generally respon-
sible for intraoffice moves.  They also deliver excess furniture 

to the warehouse for disposal.  They use, among other things, 
pallets, forklifts, and trucks to accomplish their tasks.  Formerly 
the warehouse driver/movers were pa
rt of facility services sec-
tion but they were severed from 
facility services about 2 years 
ago and are now part of materi
als and mail services which is 
part of general services.  As a rule, the warehouse 
driver/movers and facility services section 
driver/movers work 
separately.  The primary responsibility of the warehouse 

driver/movers is to deliver items received at the warehouse to 
the proper recipient.  There are occasions (e.g., when there are 
large moves) where the faci
lity services and warehouse 
driver/movers lend a hand to one a
nother.  The facility services 
manager testified that the occasions could vary from 5 times a 
week up to 10 times a year. 
The maintenance coordinators
 coordinate facilities re-
quirements with maintenance pe
rsonnel, external vendors, and 
tradespersons to ensure that buildings meet The Aerospace 
Corporation standards.  They coordinate and monitor assign-
ments of facility services se
ction employees and outside con-
tractor janitorial personnel.  They oversee the facilities and pass 

out work assignments.  They also will engage in manual labor 
if necessary.  There is a maintenance coordinator for each zone.  
They do not have the authority to discipline employees. 
The heating, ventilation, and air-conditioning technicians
 (HVAC) install, repair, service 
and maintain air-conditioning, 
heating, and refrigeration equipm
ent systems.  They coordinate 
air-conditioning, heating and refrigeration repairs, and installa-
tions with outside contractors. 
 They determine, by regular 
inspections, the need for repairs and maintenance work for 

heating, ventilation, refrigera
tion, and air-conditioning.  They 
perform scheduled preventive main
tenance, emergency service, 
repair, installation, and overhaul of all refrigeration equipment.  
In addition to working on the equipment that supplies ﬁcomfort 
coolingﬂ to all of The Aerospace Corporation facilities, the 
HVAC technicians also are called upon to adjust and work on 
water chillers, closed loop coo
ling towers, and low temperature 
refrigeration units that are used in the laboratories.  Some of 

these pieces of equipment are inside the laboratory, some are 

outside.  According to the HV
AC technician, there may be 
equipment installed in the laboratory that she is unaware of 

until it breaks down and needs repair.  HVAC technicians do 
not work on the experimental pr
ocess, they supply properly 
functioning equipment to enable 
the experiments to proceed.  
At the hearing, an HVAC technician testified she had been advised by management not to connect her air-conditioning 
drops to any scientific laborator
y equipment.  They often work 
with mechanics, plumbers, and carpenters.  The air-
conditioning control computer system is not supported by The 
Aerospace Corporation computer department.  The HVAC 
technician said she had not worked with laboratory mechanics 
at all in 1998.  In addition, an HVAC technician has provided 
relief for the dispatchers for lengthy periods of time. 
The maintenance coordinators-landscape
 maintain The 
Aerospace Corporation grounds and leased property.  They 
coordinate activities related 
to grounds landscaping conducted 
by outside contractors.  They are in charge of the contract gar-
deners and oversee all external ground work. 
The maintenance craft specialists
 perform highly skilled 
duties in one or more crafts, su
ch as machining, plumbing, air-
conditioning, carpentry, electrical maintenance, and installa-
tion.  They are versatile, higher-level craftspersons.  The two 
present maintenance craft specialists were formerly a lead elec-
trician and a carpenter.   
 AEROSPACE CORP. 565V.  POSITIONS IN EMPLOYER™S PROPOSED UNITS
 The Employer contends that the unit proposed by the Peti-
tioner is not an appropriate uni
t and that the appropriate unit 
should include the classificatio
ns proposed by the Petitioner 
and the following classifications (or alternatively, some lesser 
number of classifications as specified above in sec. II, proposed 
employer unit).  The following 
gives a generalized overview of 
the classifications the Employer
 contends should be included. 
A.  Laboratory Employees 
The laboratory employees set up
 and conduct experiments.  
These categories of employees 
fall under the technology opera-
tions division of the engineering and technology group.  They 
report to the manager of technology operations.  There was no 
record testimony regarding any laboratory employees, nor any 
other employees, ever transferring into facility services. 
The laboratory technicians 
support members of the techni-
cal staff (MTS) and associated technical staff (ATS) by provid-
ing technical laboratory support 
for various space flight, launch 
vehicle, and ground based projects
.  They maintain and operate 
computers and test equipment for space qualification of various 
instruments.  In addition, among other things, they validate that 
equipment and instrumentation are in proper working order to 
acquire expected data.  They de
sign, build, set up and conduct, 
under direct supervision, tests on mechanical components pro-
viding documentation of tests and results. 
The research assistants-senior
 provide technical support to 
MTS in a laboratory environment.  Among other things, they 
assist in laboratory research, chemical analyses, testing, or 
waste disposal. They prepare schedules to meet timelines estab-
lished with MTS and customers.  They design and construct 
experimental hardware and test 
fixtures.  They maintain and 
order laboratory equipment and supplies.  They utilize com-
puters to record, compile, and analyze data for presentation to 
MTS. 
The research assistants
 assist MTS in development and ap-
plication of laboratory and fi
eld measurements
 using broad 
practical knowledge in support of 
space missile systems center 
activities.  Among other things
, they support advanced re-
search/development programs in materials, physics, chemistry, 
and technology.   
B.  Laboratory Mechanics 
There are two 
laboratory mechanics
.  They are part of 
technology operations which is part of the engineering and 
technology group and they report to the manager of technology 
operations.  One of the main job duties of the laboratory me-
chanics is to assemble and di
sassemble equipment for experi-
ments.  They generally work 
in the laboratory, alongside the 
laboratory technicians or research
 assistants.  They connect the 
experimental equipment from the 
drops installed by facility 
services section employees or 
from the ﬁstubbed outﬂ pipes or 
outlets.  They hook up lasers an
d vacuum chambe
rs.  The Em-
ployer determined that it wanted mechanics dedicated to pro-
viding service to the laboratories because facility services sec-
tion mechanics were often too busy.  The laboratory mechanics 
position was created to accommoda
te the laboratory personnel. 
C.  Machine Shop Employees 
The mechanical shop sp
ecialists and experi
mental machinists 
work in the machine shop and are part of technical operations 
which is part of the engineering and technology group.  They 
report to the manager of techno
logy operations.  According to 
hearing testimony they interact with the laboratory personnel 

constantly, sometimes hourly. 
 The machine shop employees 
work in close cooperation with the MTS or laboratory techni-
cians to fabricate equipment and materials used by the research 
assistants, laboratory technicians, and MTS in their tests and 
experiments.  Based upon a desi
gn or blueprint submitted, the 
machine shop employees fashion the necessary laboratory ap-
paratus.  The machine shop empl
oyees have their own machine 
shop, separate from the facility 
services section shop.  Facility 
Services employees do on occasion use the machinists™ ma-
chine shop, particularly the machinists™ shear.  Additionally, the 
facility services section mechanics maintain the equipment in 
the facility services and machinist™s machines shop. 
Generally speaking, the 
mechanical shops specialists
 ma-
chine and fabricate laboratory appa
ratus and flight hardware in 
accordance with blueprints, rough sketches, drawings, and oral 

instructions.  They ensure di
mensional accuracy and comple-
tion of job in a timely manner.   
The experimental machinists
 provide complex and close tolerance fabrication of machine 
parts, models, assemblies, and 
laboratory apparatus used in research programs.  They work 
directly from blueprints, sketches 
and/or verbal instructions to 
identify necessary materials and decide appropriate machining 
techniques to complete finished parts.   
Three employees have transfe
rred from the machine shop to 
other technology operations sect
ions.  One had been a plumber 
in facility services who transferred to being a machinist in 
technology operations.  He has again transferred to another 
position in technology operations but the facility services man-
ager did not know what his new position was.  His hobby was 
being a machinist and he had machinist skills he had acquired 
outside the Aerospace Corporation.  Another employee was a 
facility services mechanic who became a machinist and within 
the past year has become a laboratory mechanic.  The other was 
always a machine shop 
machinist before transferring; he had 
not worked in the facilities services section. 
D.  Alarm System Specialists 
The alarm system specialists
 are part of the electronic sup-
port services section of the faci
lities department.  They design, 
install, service, and maintain electronic/electrical security, and 

life-safety equipment throughout the Employer™s facilities.   
They test, troubleshoot, and repair
 equipment.  The Aerospace Corporation has numerous alarms on everything from doors to 

laboratory experiments.  The alarm specialists communicate on 
a different walkie-talkie frequency than the facility services 
section employees.  There are limited occasions when a facility 
services section electrician ma
y need to work in cooperation with the alarm specialist.
 E.  Telecommunica
tions Specialists 
The telecommunications specialists are part of the elec-
tronic support services section of
 the facilities department.  
They oversee and perform installation of telephone and data 

systems for the Employer.  They
 ensure compliance with indus-
try standards and building codes. 
They coordinate work efforts 
of outside vendors and in-house se
rvices to meet time frames of installation of data cabling and telephone systems.  They main-
tain installation records, main point of entry (MPOE), docu-
mentation, inventory of telephone equipment, and network 
infrastructure documentation.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566 F.  Metrology Employees 
The metrology employees and 
quality assurance inspector 
are part of the measurement an
d  quality assurance section of 
the facilities department.  The 
metrology specialists
 test vari-ous specialized electronic 
equipment, systems, and 
instrumentation.  They calibrate, modify, adjust, align, repair, 
and certify the accuracy of a wide variety of highly accurate 
precision measuring and test equipment.  They also 
troubleshoot, repair, and main
tain this equipment.  
The metrology coordinators
 coordinate processing of all 
calibration/maintenance work in 
and out of the metrology labo-
ratory.  They maintain the accuracy and completeness of the 
metrology database.  
 G.  Quality Assurance Inspectors 
The quality assurance inspectors
 monitor the Employer™s 
calibration and maintenance systems to assure that the quality 
and reliability of those systems ar
e maintained at levels consis-
tent with contractual requirements and customer expectations.   
H.  Stockkeepers 
Stockkeepers are part of the material and mail services sec-
tion which is part of general services.  The Employer has three 

stores; one general and two electronic.  The general store car-
ries items generally needed for maintaining the facility such as 

screws, nuts, bolts, paint, and na
ils.  The electronic stores stock 
electronic equipment and related tools such as soldering 

equipment, gloves, videotape, ba
tteries, and assorted tools.  
Any Aerospace employee may utilize the stores, which are 

stocked by the stockkeeper.   The 
stockkeepers
 and stock-
keepers-senior
 provide service to inte
rnal/external customers, 
including laboratory and maintena
nce service staff, by main-
taining supplies, equipment, an
d furniture necessary in per-
formance of projects.  They coor
dinate efforts to obtain materi-
als to satisfy backorders and expedite delivery process when 
possible.  They perform routine duties involving receipt, issu-
ance, storage, and movement of 
items contained in stores or 
warehouses. I.  Shipping and Receiving Employees 
The shipping and receiving employees
 are also part of ma-terial and mail services sectio
n which is part of general ser-
vices.  (Under general services 
are four organizations: mail 
services which is contracted 
out; Stores and warehousing; ma-
terial control; and shipping and receiving.)  The 
shipping and 
receiving clerks-senior 
and shipping and receiving clerks
 receive and process incoming goods, supplies, and equipment 
from various suppliers.  Among other things, they process in-
coming shipments delivered by fre
ight carriers, verify counts, 
and check for damages.  They also package items such as com-
puters, monitors, lasers, and office equipment for shipping.  
After receipt of the material and supplies, the material is sent to 

the stockkeeper for placement in the stores.  Employees can 
either have the stockkeeper retrieve the item or, in some cases, 
retrieve it themselves.  The st
ockkeepers, shipping and receiv-
ing clerks, and shipping and rece
iving coordinators conduct all 
their work in the warehouse, where the warehouse driver/mov-
ers are located.   
The shipping and receiving coordinators
 assist in all ac-
tivities associated with shipping and receiving.  They process 
shipping orders, government bills, receiving documents, and 
hazardous incoming and outgoing packages.  They work in an 
office area and provide directio
n to the shipping and receiving 
clerks.  They also resolve di
screpancies on equipment/supplies.
 J.  Clerks-Senior 
The clerks-senior
 work out of the material and mail services 
section of general services.  One clerk-senior keeps track of gas 
cylinders delivered to the Employer.  He uses a complex data-
base to track the cylinders. 
K.  Locksmiths 
The locksmiths
 are part of the security and safety director-
ate.  They have a machine shop where they can repair locks and 
make keys.  They communicate 
on a different walkie-talkie 
frequency than facility services section employees.  The lock-
smiths work all over The Aerospace Corporation facilities and 
any employee can request their services.  The 
locksmiths-master provide control and accountability for various key and 
locking systems to meet Government and The Aerospace Cor-
poration™s security standards.  
They plan, coordinate and im-
plement work projects, schedu
les and shop functions assigned to lock and key.  They repair, install, and maintain locking 
hardware including panic hardware, office equipment locks, 
and vaults.
 The locksmiths
 install, repair, and maintain locks and lock-
ing devices and, cut keys by code for desks, storage file cabi-
nets, doors, and padlocks.  They rekey cylinders as needed, 
issue and install locksets, combination locks, padlocks, desk 
locks, and file cabinet locks.  They set combinations for locking 
devices for vaults, closed/restric
ted areas, strong rooms, safes, 
and files. L.  Audio/Visual Employees 
The audio/visual employees
 are part of the general services 
department.  The audio/visual specialists
 oversee activities and 
operation of the video department.  They plan and coordinate 
video productions.  They provide technical direction and train-
ing to associate personnel.  They
 produce, direct, write and edit 
video and multimedia programs, and plan and coordinate over-

all operation of video department.
 The audio/visual services technicians provide technical support in audiovisual, multimedia, video teleconferencing 
(VTC), and computer-based presentation services for in-house and off-site Employer, Air Force,
 and contract vendor request-
ers.  They act as projectionist, 
technician, scheduler and advisor 
for The Aerospace Corporation conference centers.  There is 

also an audio visual clerk that 
the Employer contends should be 
included in the unit as a plant clerical. 
M.  Buyer/Planner Assistants 
The Employer contends this is a plant clerical position.  The 
buyer/planner assistant
 works in the warehouse and is part of 
general services.  The person filling this position assists in 
maintaining appropriate levels of materials and supplies.  They 
interface with technical/administrative staff to determine acqui-
sition needs for assigned areas of responsibility.  They analyze 
requests and procure defined produc
ts and services.  They fore-
cast and maintain inventory levels and initiate replenishment 

releases.  The buyer/planner a
nd buyer/planner-senior, with 
whom the assistant works, are exempt positions.
 N.  Office Assistants 
The office assistant
, part of the Measurement and quality as-
surance section of the facilitie
s department, creates and main- AEROSPACE CORP. 567tains an internal web page with metrology information.  She 
also maintains a data base to account for handling invoices.  
The record evidence was unclear whether she ever has any 
contact with facility services section employees.  There is also 
an office assistant in records retention (which is in a storage 
area for company records) who 
catalogs, boxes, and archives 
records.  An office assistant also works in the warehouse.  The 
record does not disclose the duties of the warehouse office 
assistant.
 O.  Photography Employees 
The photography employees are part of the publication ser-
vices department of general services.  The 
photographers-
senior
 design and produce photogra
phs for displays, publica-
tions, and briefings using a vari
ety of sources, subjects, and 
specialized equipment.  They 
coordinate photographic services 
including processing, printing, qu
ality control, and finishing of 
images both in-plant and outside
 via contracted services.  
 The photo lab technicians-senior
 complete requests for 
photographic processing, printing, and copying.  They send to 

outside services requests that cannot be completed in-house.  
They perform digital photo retouching and manipulation. 
 P.  Illustrators Industrial-Senior 
The illustrators industrial-senior 
provide computer-
generated graphics for publicati
ons and briefings.  This in-
cludes graphs, block diagrams, illustrations, milestones, and 
tables.  They design, modify, 
and produce technical art for re-
ports and presentations from rough draft through final produc-
tion. They are in a secure complex at The Aerospace Corpora-
tion and generally support technology operations, mainly the 
engineers. Q.  Engineering Assistants
 Engineering assistants
 are in data reduction, part of the 
computer services division which is part of the engineering 
group.  The engineering assistants-senior
 and the engineering 
assistants both perform complex tele
metry processing tasks in 
support of launch vehicle and satellite programs. Among other 

things, they set up, calibrate, and monitor highly specialized 
electronic equipment.  They maintain corporate telemetry his-
torical database and monitor th
e quality of the database prod-
ucts. R.  Technical Research Assistants 
The technical research assistants
 are part of the engineer-
ing group and provide assistance to MTS in researching and 
compiling technical intelligence related to international space 
and missile programs.  They utilize various mainframe data-
bases to obtain highly t
echnical information.  
 S.  Computer service Employees 
The computer service employees
 are generally part of the 
network systems and services subdivision and the central com-
puting subdivision which are part
 of computer information 
resources division (CIRD).  The 
computer interactive systems 
coordinators-senior
 provide customer support via telephone, 
electronic mail, and hous
e calls to computer users.  They de-
termine appropriate solutions to problems or malfunctions en-
countered in use of software/hardware systems in scientific and 
business environment.  They help
 administrative and/or techni-
cal personnel in network an
d computer needs.   
The data technicians-senior
 provide data managing services 
to The Aerospace Corporation user community in capturing 
information, transforming data, and producing useful computer 
readable files.  They enter diverse information and transform 
data into useful, computer ready 
files using personal computers, 
software, and programs.   
The data technician specialists-senior
 provide data manag-
ing services to The Aerospace Corporation user community in 
capturing information, transforming data, and producing useful 
computer readable files.  They assist users with complex data 
management requests.  They schedule routine workflow.  They 
assist supervision in direction of day-to-day efforts in ensuring 
operation of the data ma
nagement function.   
The data technician specialists
 provide data managing ser-vices to The Aerospace Corporation user community in captur-

ing information, transforming data, and producing useful com-
puter readable files.  They perform difficult and complex tasks 
in creating formats and designing layouts using databases, ta-
bles, spreadsheets, work processing surveys, and text files.   
The data technicians
 provide data managing services to The 
Aerospace Corporation user community in capturing informa-
tion, transforming data, and pr
oducing useful computer read-
able files.  They enter diverse information and transform data 
into useful, computer ready fi
les using personal computers, software, and programs.   
The data communication technicians 
maintain, install, and 
troubleshoot problems for local and wide area networks.  They 
coordinate and install various
 networking and data communica-tions equipment.  They solve op
erational problems within net-
works using diagnostic test equipm
ent and appropriate tools.   
The computer operator specialists
 provide technical sup-
port to various computer system
s.  They operate and monitor 
multiple computer systems, networks, and peripherals.  They 
provide technical support that integrates networks to mainframe 
and client/server platforms.  Th
ey provide assistance to system 
programmers and client/server ad
ministrators to ensure con-tinuous processing.   
The computer operators
 provide, under general supervi-
sion, technical support for computer services.  They operate and 
monitor mainframe systems and re
lated peripherals.  They pro-
vide assistance to system users and client/server administrators.  

They troubleshoot hardware and software failures, take correc-
tive actions and/or recommend possible solutions.   
The computer operators-in-charge
 operate a secure com-
puting facility.  They provide support for users in operating and 
maintaining classified computer systems.  They monitor main-
frame computer and peripheral e
quipment and make sure file 
servers are maintained in an operational status.  They trouble-
shoot and resolve problems th
at occur in systems.   
The computer operators-senior
 provide technical support 
for various computer systems and peripherals.  They operate 
and monitor mainframe systems a
nd related peripherals.  They 
provide assistance to system 
programmers and client/server 
administrators.  They troubleshoot
 hardware and software fail-
ures, take corrective actions 
and/or recommend possible solu-tions.   
The production control coordinators-senior
 prepare and 
complete production computer runs for the Employer™s admin-
istrative and financial reporting.  They provide computer output 
reports to administrative departme
nts.  They ensure quality for 
information systems.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568The technical coordinators-CIRD
 provide administrative 
and technical support to CIRD.  They coordinate preparation of 
documentation for all business and technical projects within the 
division.  They support la
rge scale applications. 
The input/output user service coordinators
 operate and 
maintain the corporate tape library system.  They log and file 

tapes and ensure availability of
 scratch tapes for operators.   
The data base coordinators
 perform project-oriented tasks 
using software to generate charts, documents, and databases for 
special reviews and data analys
es.  They provide support relat-
ing to databases.  They main
tain and upgrade databases, com-
puter equipment, application software, and hardware.  They 
design databases to link various
 databases and graphical ob-
jects.   
The data base coordinators-senior
 administer computer 
systems.  They maintain databases and software.  They inter-
face multiple computer systems to process data.  They respond 
to technical and nontechni
cal user needs.  They ensure security 
procedures are followed.  They monitor workstations and per-
form routine maintenance.   
T.  Library Employees 
The Employer contends the libr
ary technicians I, II, III, and 
library coordinators are plant cl
erical positions and should be included in the unit.  The coordinator acts as the leadperson.  
The library coordinators
, among other things, schedule work-
flow to ensure job assignments are performed efficiently and 

accurately.  They perform administrative tasks to assist in nor-
mal operation of library functions.  They act as liaison to other 
departments both inside and outside of library.  They assist 
users with complicated library requests.  They are in overall 
charge to see that the library runs smoothly. 
The library technicians I
 perform routine library duties in-
volving ordering, receiving, proc
essing, distributing, and circu-
lating materials. They use data
bases, under direction of more 
experienced staff, to obtain information and perform data 
searches.  They interact with employees, contractors, military 
and government personnel to obtain requested information and 
maintain quality of on-line libra
ry databases and records.  
The library technicians II and III
 perform complex library 
duties involving ordering, receiving, processing, distributing, 
and circulating materials.  They
 use databases independently to 
obtain information and perform data searches.  They interact 
with employees, management, contractors, military and gov-
ernment personnel to obtain reques
ted information.  All Aero-
space Corporation employees have access to the library and can 
avail themselves of its services. 
U.  Property Disposal Coordinators 
The Employer contends the pr
operty disposal coordinators 
and security clerk-senior are plant clerical positions and should 
be included in the unit.  The 
property dis-posal coordinators 
are part of the Security and Safety Directorate.  They receive 
government and The Aerospace Corporation surplus property, 
catalog and store it until ready for di
sposal.  They also assist in 
an annual inventory of equipment at the Employer.  The 

driver/movers from facility services section deliver equipment 
to the property disposal area. 
V.  Security Clerks-Senior 
The security clerks-senior
 provide assistance to the prop-
erty disposal coordinator.  This 
position is also part of security 
and safety directorate. 
W.  Network Cable Technician 
The network cable technicians
 are part of the Employer™s 
electronic support services section of the facilities department.  
The network cable technician job entails general troubleshoot-
ing on computer hardware or software.  The person in this posi-

tion is ﬁversatile.ﬂ 
X.  Warehouse Driver/Movers 
The warehouse driver/movers
 are part of the materials and 
mail service section.  They are supervised by the head of that 
section who also supervises a cl
erk-senior and the shipping and 
receiving clerks.  The warehouse driver/movers deliver equip-
ment such as compressors, pumps, and filters received in the 
warehouse to the proper recipients at the Employer.  They are 
principally charged with receipt and delivery of items of all 
sizes to and from the warehouse.   Their ﬁnormalﬂ job is to 
deliver packages that come to the warehouse.  They are a sepa-
rate division from the facility services section, are separately 
supervised and are located in th
e warehouse.  Two years earlier 
the warehouse driver/movers were pa
rt of facilities services but the Employer decided to sever 
them and make them part of materials and mail service.  Both the facilities services 

driver/movers and warehouse driv
er/movers use similar equip-
ment such as dolleys, pallets, an
d forklifts.  Also both use large 
identical 20-ton Ford trucks.  Both move large objects.  The 
skills required for both jobs are similar.  the facilities services 
section essentially moves furnitu
re or equipment from office to office. As a rule the two sets 
of driver/movers operate inde-
pendently although they do work t
ogether on larger projects or 
to move large equipment.  Th
e manager of the material and 
mail services section said th
e warehouse driver/movers only 
ﬁoccasionallyﬂ work with the facility services driver/movers.  

The facility services section ma
nager said her driver/movers 
could work with the warehouse driver/movers from up to 5 

times a week to 10 tim
es a year.  Also warehouse driver/movers 
may be called upon up to four times a year to help chauffeur 
trustees at The Aerospace Corporation. 
Y.  Clericals 
The Employer contends that, in addition to the clerical posi-
tions previously discussed, two 
additional clerical positions in 
the facilities services section should be included in the unit as 
plant clericals.  Both positions are under the facility services 
section zone 5 supervisor and thus do share the same supervi-
sion as some facility services section employees.  The em-
ployee in one of these positions works at a desk outside the 
auto shop.  She hands computer-generated work orders to the 
mechanics, handles petty cash for them, pays bills, and per-
forms clerical duties in support of
 the facility service section 
supervisors.  The other clerical works in the 
general office for the facility 
services section adjacent to the 
office of the facilities services 
manager and facilities department
 director.  She prepares re-
leases to pay bills and monthly billings.  She also does filing, 

correspondence, and more traditi
onal clerical duties.  The per-
son regularly holding this position is on maternity leave and a 

maintenance coordinator is filling in for her, as she has on 
many occasions because the clerical is part time.  Both the 
clerical and the maintenance coordinator are familiar with 
processing the paperwork so that
 the contract janitorial em-
ployees are paid.   
 AEROSPACE CORP. 569VI.  ANALYSIS 
In deciding the appropriate unit, the Board first considers the 
Union™s petition and whether th
e unit sought is appropriate.  
P. J. Dick Contracting, 
290 NLRB 150 (1988).  The Board, 
however, does not compel a petitioner to seek any particular 
appropriate unit.  The Board™s d
eclared policy is to consider 
only whether the unit requested 
is an appropriate one, even though it may not be the most 
appropriate unit for collective 
bargaining.  
Black & Decker Mfg. Co.
, 147 NLRB 825, 828 
(1964).  There is nothing in the statute which requires that the 
unit for bargaining be the ﬁonlyﬂ appropriate unit, or the ﬁulti-
mateﬂ unit, or the ﬁmostﬂ appropr
iate unit, the Act only requires 
that the unit be ﬁappropriate.ﬂ  
Morand Bros. Beverage Co.,
 91 
NLRB 409, 418 (1950), enfd. on other grounds 190 F.2d 576 

(7th Cir. 1951); see 
Staten Island University Hospital v. NLRB,
 24 F.3d 450, 455 (2d Cir. 1994); see also American Hospital 
Assn. v. NLRB,
 499 U.S. 606, 610 (1991), interpreting the lan-
guage of Section 9(a) as sugges
ting that ﬁemployees may seek 
to organize ‚a unit™ that is ‚appropriate™ not necessarily the 
single most appropriate unit.ﬂ  A union is, therefore, not re-
quired to request representation in the most comprehensive or 
largest unit of employees of an 
employer unless ﬁan appropriate 
unit compatible with that requ
ested unit does not exist.ﬂ  
P. Ballantine & Sons,
 141 NLRB 1103, 1107 (1963); accord:  
Ballentine Packing Co.,
 132 NLRB 923, 925 (1961). 
Additionally, the Board has set forth a policy in 
American 
Cynamid Co., 131 NLRB 909 (1961), finding that a separate 

maintenance department unit may 
be appropriate in the absence 
of a more comprehensive bargaining history.  Thus, if a main-
tenance unit is composed of 
a distinct and homogenous group 
of employees with interests se
parate from those of the other 
employees, they may constitu
te an appropriate unit.  
Ore-Ida 
Foods, 313 NLRB 1016 (1994). 
Based on the record and exhibits 
as a whole, and the relevant 
case law, I conclude that the facilities services section employ-
ees in the unit proposed by the Petitioner share a sufficiently 
distinct and separate community 
of interest to warrant their 
determination as an appropriate bargaining unit and to justify 
exclusion from that unit the othe
r classifications sought by the 
Employer.  
Harron Communications
, 308 NLRB 62 (1992); 
Armco, 271 NLRB 350 (1984); Atlanta Hilton & Towers
, 273 
NLRB 87 (1984).  In reaching that conclusion, I have factored 
in the traditional community-of-interest criteria used in deter-
mining whether a unit is appropriate.  I thus have considered, 
inter alia,  the degree of functi
onal integration, common super-
vision, employee skills, interchangeability, contact among em-
ployees, fringe benefits, similarities in wages, hours, benefits, 
and other terms and conditions of employment, and bargaining 
history.  
Kalamazoo Paper Box Co.
, 136 NLRB 134 (1962); 
Franklin Mint Corp.
, 254 NLRB 714 (1981). 
A.  Functional Integration 
The facilities services section 
unit proposed by the petitioner 
includes an arguably functionally integrated group of employ-
ees whose overall responsibility is
 to maintain the actual physi-
cal ﬁfacilitiesﬂ at The Aerospace Corporation, including tasks 
related to the preventative maintenance and upkeep of build-
ings, grounds, vehicles, and offi
ces.  The petitioned-for group 
of employees can be categorized
 as those employees who are 
charged with the res
ponsibility to ﬁkeep upﬂ what could be 
called the physical ﬁinfrastructureﬂ at The Aerospace Corpora-
tion.  By their trade skills and physical efforts the facilities 
services section employees provide the necessary framework 

within which The Aerospace Corporation is able to perform its 
work.  The facilities service section employees are mostly 
tradespersons, craftspe
rsons.  The services they provide are not 
involved in the actual engineering,
 scientific analysis, testing, 
and experimentation that goes on at The Aerospace Corpora-

tion.  Other than supplying water,
 power, or refrigeration to the 
laboratories (as they do to all The Aerospace Corporation facili-
ties), facilities services employees play no part in performing 
the Employer™s main functions. 
 Thus the electricians, plumb-
ers, painters, carpenters, main
tenance mechanics, HVAC tech-
nicians, landscape maintenance 
coordinator, and maintenance 
coordinators keep the facility™s machinery operating and its 
buildings and grounds in top visual and mechanical order.  
They provide the upkeep for the buildings and offices so that 
the bulk of the other Aerospace Corporation employees can 
carry out their numerous, generall
y more scientifically oriented, 
tasks.   
The electricians provide power to
 the labs, as they do to all 
The Aerospace Corporation facilities.  The plumbers supply the 
water line hookups.  Both the electrician and plumber run their 
wiring or pipes to the walls of the labs and then ﬁstub outﬂ the 
pipes, leaving them for the laboratory mechanics, laboratory 
technicians, or research assistants to connect to the experimen-
tal apparatus, tubing, or electr
ical components.  Carpenters build crates or workbenches, repair furniture and doors.  Paint-
ers repair and paint surfaces and reline the parking lot.  The 
maintenance mechanics repair machinery, including maintain-
ing the machine shop machinery.  They do not do complex 
fabrication on experimental appa
ratus as do the machinists.  
HVAC technicians work on the ﬁcomfort coolingﬂ of the entire facility plus work on water chillers, low temperature refrigera-
tion units, and small refrigeration units.  Like the work done by 
the electricians and plumbers, 
the HVAC technician provides a 
general hookup to which those persons who conduct the ex-

periment actually hookup the ex
perimental equipment.  
The auto mechanics, drivers and dispatchers, keep the Em-
ployer™s fleet of vehicles including trucks, vans, and cars, prop-
erly maintained and operational.  The facilities services 
driver/movers utilize the vehicles maintained by the auto me-
chanics and physically move o
ffice equipment and furniture 
from office to office.  Within the various trades people in facili-

ties services, the dispatchers are part of the fully integrated 
process of keeping the facilities running.  Work requests are 
channeled through the dispatchers who prepare work orders for 
assignment to the trades.  The dispatchers also requisition vehi-
cles and wash them.  A driver drives The Aerospace Corpora-
tion intercompany van and airport shuttle van.  Working in 
conjunction with both the dispatchers and the facilities services 
section employees is the main
tenance coordinator who gener-
ally oversees the tradespeople, passes on work orders to the 
employees and offers his or her physical assistance when a task 
requires it.  Acting as a ﬁjack of all tradesﬂ within the facility 
services section is the maintenance craft specialist.  Facility 
services section employees are not
 part of the process of or 
involved in engineering, scientif
ic analysis, testing, and ex-
perimentation as are numerous 
other categories of employees 
sought by the Employer for inclus
ion in the unit.  The facility 
services section is a functionall
y integrated, separate, and dis-
tinct section of The Aerospace Corporation. 
In contrast, the vast majority of the classifications in the 
units proposed by the Employer share no discernible commu-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570nity of interest with facilities services (other than centralized 
labor relations and shared personnel policies).  As will be dis-
cussed infra, most of the classifications™ only contact with any-
one in the facility services section is if they make a request for 
service or repair.  Even in those circumstances, the requester 
and the facility services secti
on employee may never come into 
contact. B. Common Supervision 
The facilities service section employees are separately su-
pervised from all other Aerospace Corporation employees at 
both the first supervisor level and at the manager level.
 C. Employee Skills 
The majority of the employees in the units proposed by the 
Employer do not possess skills akin to those of employees in 
the facility services section. 
 There are however, certain groups 
of employees, particularly the 
driver/movers in warehouse, the 
laboratory mechanics, the machinists, the alarm system special-
ists, the telecommunications specialist, and the network cabling 
technicians who arguably have similar skills to employees in 
the petitioned-for unit.   
As noted, the warehouse driver
/movers move things as do the facilities services driver/movers.  However, to a great extent 
what facilities services moves 
(offices versus dispensing goods from the warehouse) and where they are located (facility ser-
vices versus warehouse) argues against finding a community of 
interest.  The warehouse employee
s and facilities services em-ployees are parts of different sections of the Employer and 
under different supervision.  
The groups were severed from each other by the Employer. While this classification is the 
arguably closest one sought by the Employer to be included in 
the petitioned for unit, I conclude that their community of inter-
est is not sufficient to include them.  The contact and sporadic 
assistance between the warehouse driver/movers and facility 
services section driver/ movers 
arguably reflects more a ﬁspirit 
of cooperation or civilityﬂ than any overlap of job functions.  
Ore-Ida Foods, supra; Omni International Hotel, 283 NLRB 
475 (1987).  To some extent the warehouse driver/movers in-

terests would seem to be more aligned with those of the ship-
ping/receiving department and not f
acilities services section.  
Additionally, I do not include the warehouse driver/movers 
with facility services section as it would act to fragment a well-
defined and cohesive unit and, 
according to the record, the 
warehouse driver/movers™ interests are more aligned with the 
other warehouse employees.   
The record evidence indicates that the laboratory mechanics 
do the actual hookup of the equipment used in the experiments 
from the point in the wall where the facilities services section 
tradesperson had stubbed out the equipment. They are much 
more integrated into the labor
atory and experimental process 
than the facility services section mechanics.  The laboratory 

mechanics work essentially shou
lder to shoulder with the labo-ratory technicians and research assistants and work almost ex-
clusively in the laboratories.  Such cannot be said about the 
maintenance mechanics.  Most of the maintenance mechanics™ 
work is performed outside the laboratory and they are not in-
volved in the process of the experiment.  Testimony from an 
HVAC technician and maintenance mechanic indicated that the facilities services section employ
ees have been advised not to 
touch any experiments in the la
boratories.  The maintenance 
mechanics work anywhere at the facility where work needs to 
be performed.  In addition, the laboratory mechanics are part of 
technology operations (a/k/a laboratory operations).  They are 
in a separate section from the maintenance mechanics, and are 
in a different division.  They are separately supervised.  Thus 
while the laboratory mechanics and maintenance mechanics 
often use similar tools, the nature
 of the work they are perform-
ing differs substantially.  As 
noted, the facilities services sec-
tion essentially provide
s generalized maintenance of the entire 
facility.  The laboratory technicians provide a much more spe-
cialized service to the persons
 conducting the experiments.  I conclude that the laboratory mechanics do not share a sufficient 
community of interest to be included in the petitioned-for unit.
 The Employer also contends that the machinists share a suf-
ficient community of interest to
 be included in the petitioned-
for unit.  As an initial matter, machinists are in a different divi-
sion than the facility services section.  They are separately su-
pervised.  The hearing testimony 
established that the machinists 
support the laboratory by fashioning and fabricating the often 

sophisticated apparatus used for 
experiments.  Thus they work 
from a drawing or blueprint that an MTS or laboratory techni-
cian draws up for a piece of equipment or apparatus that they 
would like fashioned for their experiment.  The machinist 
works directly with the laborator
y technician or MTS in making 
the specialized item.  There are a facilities services section 

machine shop and another machine shop, the one used by the 
machinists.  The facilities servic
es machine shop has almost the same machines as the nonfacilities services shop, although the 
nonfacilities services machine shop 
has a larger shear.  Record 
testimony indicates that the maintenance mechanics may occa-
sionally do machine shop work but of a much less sophisticated 
type than that done by the mach
inists.  Thus, while the machin-
ists work from a drawing or blueprint to make a prototype or 

some sort of component, the main
tenance mechanic may find it 
necessary to fashion a castor or bracket.  The level of skills 
required differs substantially. 
 The machinists are far more 
involved with the laboratory tec
hnicians, MTS or research as-sistants, than are the facilities services section employees.  On 

occasion the facilities services 
section may ask the machinists 
to make them a piece of equipment or fix something.  I con-
clude that the machinists do not share a sufficient community 
of interest such that they should be included in the unit. 
The alarm systems specialist is mainly responsible for keep-
ing the Employer™s alarm system
s, including gas, fire, and labo-
ratory, operating.  There was some limited testimony that the 
alarm systems specialist may need to work with an electrician 
ﬁweekly.ﬂ  The alarm systems specialist receives the bulk of his 
work orders from the security console operators (an excluded 
category of employees).  The security console operators sit at a 
console and observe screens to detect if the Employer™s security 
is being breached.  The security console operators are part of 
the security control center which is part of the safety director-
ate.  In order to work on the security alarms, the alarm systems 
specialist needs a special clearance.  He spends the vast major-
ity of his time working alone.  
Thus, while the alarm systems 
specialist does work on wiring and may on occasion work with 

an electrician, the nature of his work is substantially different 
than the facilities service section electricians.  He works exclu-
sively on alarm systems.  His jo
b requires a special clearance.  
There was no record evidence that the electricians or other 
facility services employees need similar clearances.  He is sepa-
rately supervised and is in a se
parate section of the Employer 
from Facility Services.  He receives the majority of his work 
assignments from the security c
onsole operators and not facility 
 AEROSPACE CORP. 571services section dispatchers.  Based on the above, and the dif-
ference in the nature of the jobs and the limited interchange 
between facility service section employees and the alarm sys-
tems specialist, I conclude th
e position should not be included 
in the petitioned-for unit. 
The telecommunications specialist is generally charged with 
responsibility for maintaining the Employer™s telephone sys-
tem.  To accomplish that goal he coordinates the work of a 
large staff of outside contractors.  He may be called upon to 
personally repair or change te
lephone wiring.  Often the tele-
phone switch rooms and switch boxes are next to or in the vi-

cinity of the electrical equipment cabinets and thus the tele-
communications specialist may find 
it necessary to coordinate a 
job with a zone supervisor to ensure that what he is doing does 
not interfere with the work of someone else.  The telecommuni-
cations specialist position requires specialized knowledge and 
training in telecommunications technology.  The telecommuni-
cations specialist is often sent 
to specialized courses to supple-
ment his knowledge and experience.  I conclude that the tele-

communications specialist, while 
he does work with wiring, as 
do the electricians, nevertheless 
should not be included in the 
unit found appropriate.  The position requires specialized 
knowledge and training in tele
communications.  He is sepa-rately supervised and in a separa
te section of the company.  He 
generally works with outside co
ntractors and only occasionally 
with Facility Services employee
s.  I find that this position does 
not possess a substantial enough community of interest to be 
included in the petitioned-for unit. 
The network cabling technician is mainly involved in work-
ing on computers.  He was described on the record as a ﬁtrou-
bleshooter.ﬂ  He diagnoses, and 
if possible repairs, problems 
with employee personal computers. 
 In the course of his job he 
may be called upon to, among othe
r things, replace a circuit 
board or repair a computer/printer cable connection.  He has 
access to the entire facility.  He is listed as a ﬁresearch assis-
tantﬂ in the Aerospace Corporation computer database but it 

was determined he was more pr
operly defined as the network 
cabling technician.  He, like the alarm systems specialist and 

the telecommunications specialist,
 are under the supervision of 
the electronic support serv
ices section manager.  I conclude that 
the network cabling t
echnician shares virtually no community 
of interest with the facility services section employees and thus 
I find he should not be included in the unit found appropriate. 
D. Interchangeability of Employees 
There is virtually no intercha
ngeability among the employees 
in the petitioned-for unit and the units proposed by the Em-
ployer.  The classifications proposed for unit inclusion by the 
Employer have never transferre
d, permanently or temporarily, 
into the facility services section.  There is record evidence of 
two permanent transfers of former facility services section em-
ployees to laboratory operations
 positions over an unspecified 
period of time.  One of the em
ployees went from plumber to 
machinist and then to laborator
y operations.  Another became a 
laboratory mechanic.  Such a nominal number of transfers does 

not indicate a substantial community of interest.  In addition, it 
is well established that permanent transfers weigh less heavily 
than temporary interchange in 
assessing the community of in-
terest shared by maintenance and production employees.  
Franklin Mint Corp.
, supra.  Here there has been no temporary 
interchange of employees other than an HVAC technician and 
maintenance coordinator who replace a dispatcher now and 
then, and a maintenance coordinator who fills in for an office 
clerical on occasion (discussed infra).  
E. Contact Among Employees 
The contact between the facility services section employees 
and most of the employees in th
e Employer™s proposed units is 
either nonexistent or merely involv
es a request for a repair.  It 
is the same sort of contact the facility services employees 
would have with management at
 The Aerospace Corporation.  
Otherwise, as discussed above, 
there is ﬁminimalﬂ contact be-
tween most employees at The Aerospace Corporation and facil-
ity services employees.  
Montgomery Ward & Co
., 230 NLRB 366 (1977); Mobay Chemical Corp.,
 225 NLRB 1159 (1976).
 F.  Wages, Hours, Fringe 
Benefits, and Working Conditions 
As noted, labor relations is centralized at The Aerospace 
Corporation and the nonexempt employees share the same inte-
grated wage scale and fringe benefits.  The nonexempt employ-
ees are subject to the same rules and regulations and progres-
sive discipline system.  Facility services section employees 
have a 30-minute lunchbreak as opposed to the 45 minutes 
provided to most other employ
ees (there are some nonexempt 
employees outside Facility Services, for example the machin-
ists and some computer operators
, who also have 30 minutes).  
Generally, facility services section employees also end their 
shifts 15 minutes before the majority of other nonexempt em-
ployees. 
G. Bargaining History 
There is no bargaining history regarding the petitioned-for 
unit or the units the Employer seeks.  There is a union at The 
Aerospace Corporation, Aerospace Professional Staff Associa-
tion, which represents a number 
of the professional employees. 
In support of its position, the Employer relies principally on
 Dynalectron Corp
., 231 NLRB 1147 (1977).  
Dynalectron is not controlling in the present situation in my view.  As noted by 
the Board, 
Dynalectron
 was a ﬁuniqueﬂ situation.  Additionally, 
I do not read it to mandate a facility wide unit in all testing 

facilities.  As an initial matter, while the facts in 
Dynalectron were not extensively developed on the record, the instant matter 
does distinguish itself from Dynalectron.  Thus, there was a 
much higher degree of functional integration in 
Dynalectron than is present at The Aerospace Corporation.  In 
Dynalectron, the facilities people worked in a much closer, more direct fash-

ion with the technical employees.  For example, in 
Dynalec-tron, the photographer was an integral part of the testing proc-
ess in determining why trains puncture.  Additionally, the 
Board concluded in 
Dynalectron that the technical and the other 
employees shared, among other things, similarity of skills and 

jobs, and in many instances, common supervision.  The same 
cannot be said in the present case.  The facilities
 services sec-tion has separate supervision, both at the zone level and man-ager level from any other sections or departments at The Aero-
space Corporation.  Additionally, and more importantly, there 
are as noted, substan
tial numbers of employees in the units 
proposed by the Employer who share virtually no job skills or 

interaction of any kind with the employees in the petitioned-for 
unit.  For example, the metrology employees, audio/visual em-
ployees, engineering assistants
, and numerous other categories 
of employees, have no discernibl
e community of interest with 

the facilities services employees (other than the above-
discussed shared labor relations
 and personnel policies).  They 
may conceivably never cross each
 others paths unless there is  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572some sort of equipment failure or remodel or they need furni-
ture moved or to use a corporate vehicle.  This contact would 
constitute the same level of contact facility services employees 

might well have with the vice 
president of the company should 
his air-conditioning stop working.  Indeed, much of the contact 
the Employer is trying to establish as some sort of interrelation-
ship of operations is no more th
an maintenance repairing some 
faulty piece of equipment and the sort of personal interchange 
that accompanies those sort of dealings.  So too, the facilities 
services section employees fail to share any discernible com-
munity of interest with the 
employees performing computer 
services or data entry.  Again, aside from the fact the employ-

ees may use computers, there is no community of interest.  The 
only contact either gr
oup of employees may ever have is if one 
of the computer employees repair a facility services computer 

or facility services does some sort
 of building or machine repair 
for computer services.  Such tangential contact does not suffice 

as establishing a community of 
interest.  As to the warehouse employees, all Aerospace Corporation employees utilize the 

stores.  Indeed, the units as 
proposed by the Employer pluck 
here and there from various di
visions, departments, and sec-tions of the Employer based on 
seemingly arbitrary criteria.  I 
thus conclude that the employees
 in the unit requested by Peti-
tioner possess a sufficiently sepa
rate common of interest to 
entitle them to separate representation, notwithstanding their 
centralized labor relations and 
resultant common conditions of 
employment. 
As previously noted, the Empl
oyer seeks to have a certain 
number of employees included in
 its proposed units as plant 

clericals.  In examining whet
her an employee should be in-
cluded in a maintenance unit such 
as this one versus an office clerical unit, the Board considers community of interest.  
F. & 
M. Schaefer Brewing Co., 
198 NLRB 323 (1972).  The em-
ployees that the Employer seeks to include as plant clericals 
including, among others, the libra
ry technicians I, II and III, 
library coordinator, buyer/planner assistant, office assistants, 
clerks-senior, property disposal 
coordinator and security clerk-
senior, as has been generally di
scussed, lack a community of 
interest with the facilities services section employees.  They fail 
to share nearly all the criteria
 looked at to determine commu-
nity of interest including similar skills, common supervision, 
functional integration, interchangeability and contact.  I thus 
conclude that the employees noted above lack a sufficient 
community of interest to be included in the unit found appro-
priate. With particularity as to the two clerical employees in the fa-
cility services section, the Employer contends their clerical 
duties are in the nature of production work performed in con-
junction with other employees and that they share a substantial 
community of interest with the 
other petitioned-for employees.   
The Petitioner contends the two employees are not plant 
clericals.  Petitioner contends the clerical located near the auto 
shop (Burns) merely prints out work orders initiated by some-
one else.  The orders are then given to a supervisor for distribu-
tion or put in the auto mechanics™ boxes or on occasion handed 
to the mechanics.  Thus this clerical has little interaction with 
the employees and does not need to seek information from 
them as a rule.  According to the Petitioner, the fact she distrib-
utes petty cash is insufficient to make her a plant clerical.  
Fun Connection & Juice Time
, 302 NLRB 740, 758 (1991).  As to 
the clerical located by the manager™s office, Kaneshiro, the 
Petitioner contends she has virtually no contact with facility 
services employees other than the occasions when she performs 
part of the job of another.  According to the Petitioner, the bulk 
of her time is spent on office clerical work. 
Based on the evidence at the hearing I cannot conclude that 
either Burns or Kaneshiro share a substantial enough commu-
nity of interest with the facility services section employees to 
be included in the petitioned-for unit.  The minimal interface 
that Burns may have with the auto mechanics as she performs 
her other clerical dut
ies does not provide the requisite commu-
nity of interest.  So too in 
Kaneshiro™s case, though there is 
some ﬁfilling inﬂ to process janitorial paperwork (concerning an 
outside contractor) done by Wade 
for Kaneshiro and vice versa, 
that is insufficient to establis
h a substantial enough community 
of interest to include Kaneshiro in the petitioned-for unit.  Both 
Burns and Kaneshiro™s interests appear to be more closely 
aligned with the office clericals, an excluded category of em-
ployees.  
Dunham™s Athleisure Corp.,
 311 NLRB 175 (1993); J. Ray McDermott & Co
., 240 NLRB 864 (1979); cf. 
Hamilton 
Halter Co., 270 NLRB 331 (1984).  Thus, I conclude that 
Burns and Kaneshiro are not included in the unit found appro-
priate. At the hearing the parties initially stipulated that the appro-
priate unit here would include, 
at a minimum, the classifica-
tions sought by the Petitioner including ﬁmechanics.ﬂ  As the 

hearing progressed, and it became clearer that ﬁmechanicsﬂ 
could include both facility services section (maintenance) me-
chanics and laboratory mechanic
s, the Petitioner sought to and 
was permitted by the hearing officer to alter the stipulation and 

amend the petition to exclude laboratory mechanics.  The Em-
ployer objected at the hearing and has objected in its post-

hearing brief.  I conclude that it was permissible for the Peti-
tioner to amend its petition, even if
 there had been a stipulation.  
The Employer was not foreclosed from presenting its position 

and evidence on the laboratory mechanics so I do not see that it 
has been prejudiced.   
At the hearing a job posting for a maintenance craft assistant 
position was submitted into evidence.  From the job description 
on the posting it would appear that the maintenance craft assis-
tant should be part of the petitioned-for unit.  However, in the absence of anything but the pos
ting, and because the position 
has never been filled, I conclude that there is insufficient evi-
dence to make a determination 
on whether that position should 
be included or excluded in the petitioned-for unit.  Accordingly, 
should this position be filled, the person holding this position 
shall vote subject to challenge. 
VII.  CONCLUSION 
I conclude that the unit proposed by the Petitioner is an ap-
propriate unit for collective bargaining. 
There are about 41 employees in the unit found appropriate. 
 